Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2013/0231735) and in view of Laugharn, Jr. et al. (US 2007/0053795). 

3. 	Addressing claim 9, Deem discloses a treatment device comprising:
a housing having a longitudinal axis extending between a proximal end and a distal end (see Figs. 59-60, 66, [0204] and [0210], the catheter system 1430 is the housing with proximal end and distal end); 
a striking element disposed within the housing and moveable along the longitudinal axis (see Figs. 60, 66, [0204] and [0210-0211]; piston element 1470 and 1562);
a tip disposed adjacent the distal end (see Fig. 66 and [0210]; element 1544 is the tip of distal sheath 1520 and distal portion 1500; tip by definition is: the top, summit, or apex; 1544 is the apex of 1520 and 1500;
a position indicator for alerting the user to a proper location on the body to be treated (see Fig. 66 and [0210]; element 1528). 

Deem does not disclose a camera disposed on the housing and facing the distal end. In the same field of endeavor, which is ultrasound treatment Laugharn, Jr. discloses a camera disposed on the housing and facing the distal end (see Fig. 1, [0014] and [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to have a camera as taught by Laugharn, Jr. because this allow for monitoring treatment and make adjustment (see [0014] and [0066]). 

 4.	Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2013/0231735) and in view of Papirov et al. (US 2014/0350438). 

5.	Addressing claims 10-12, Deem does not disclose a communication module to allow the treatment device to relay data to and from a smartphone; the communication module is configured to activate the treatment device for a predetermined period of time, a predetermined number of pulses. In the same field of endeavor, Papirov discloses a communication module to allow the treatment device to relay data to and from a smartphone; the communication module is configured to activate the treatment device for a predetermined period of time, a predetermined number of pulses (see Fig. 1A, [0033], [0140], [0196] and [0202]; smartphone 60 and communication module 168; the auxiliary device such as smartphone communicate with communication module to control operation parameters; the operation parameters could be time, pulses, frequency, amplitude, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to have a communication module to allow the treatment device to relay data to and from a smartphone as taught by Papirov because this allow for treatment device to be control and communicate with auxiliary device (see [0196]). 

Allowable Subject Matter

Claims 1, 3-8, 13-14 and 16-17 allowed. Examiner called applicant to proposed claim amendment to put the claims in condition for allowance, but receive no response. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0193046 (see Fig. 4 and [0074]; camera on the shockwave treatment device). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793